John Steen, in his official




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 3, 2014

                                     No. 04-13-00069-CV

TARRANT COUNTY DEMOCRATIC PARTY, Steve Maxwell, In His Official Capacity as
Chair of the Tarrant County Democratic Party, Texas Democratic Party; and Gilberto Hinojosa,
               In His Official Capacity as Chair of the Texas Democratic Party,
                                          Appellants

                                               v.

              John STEEN, in his official capacity as Secretary of State of Texas,
                                           Appellee

                      From the 345th District Court, Travis County, Texas
                              Trial Court No. D-1-GN-09-00172
                     The Honorable Amy Clark-Meachum, Judge Presiding

                                        ORDER
        On February 19, 2014, this court issued its opinion and judgment in this appeal. On
February 28, 2014, Appellee Nandita Berry, in her official capacity as Texas Secretary of State,
filed a timely, unopposed motion for extension of time to file a motion for rehearing until April
7, 2014. See TEX. R. APP. P. 49.1.
        Appellee’s motion for extension of time is GRANTED. Appellee’s motion for rehearing
is due to be filed with this court on April 7, 2014.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court